Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 7, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157106-7(66)                                                                                            David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                     SC: 157106-7
  v                                                                  COA: 333572, 335157
                                                                     Wayne CC: 15-005730-FC,
                                                                          15-005721-FH
  ANTHONY DEAN JONES,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant for permission to
  file a pro per supplement to the application for leave to appeal is GRANTED. The
  supplement submitted on February 5, 2018, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 February 7, 2018

                                                                               Clerk